Citation Nr: 1044371	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses in 
the amount of $1,329.36 rendered by Marshall Regional Medical 
Center on July 1, 2005; for unauthorized medical expenses in the 
amount of $137.00 rendered by Medical Imaging Consultants on July 
1, 2005; and for unauthorized medical expenses in the amount of 
$420.00 rendered by James Nichols, M.D., on July 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations made in October 2005 by the 
Veterans' Affairs Medical Center (VAMC) in Shreveport, Louisiana.

In December 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Waco, Texas, 
regarding his claim for reimbursement of medical expenses 
incurred on July 1, 2005, and regarding an appeal for service 
connection for residuals of a right foot injury.  The transcript 
of the hearing is in the claims file.

In a rating decision dated in July 2010 the RO granted service 
connection for residuals of a right foot injury.  Service 
connection having been granted, that issue is no longer on 
appeal.


FINDINGS OF FACT

1.  On July 1, 2005, the Veteran received unauthorized medical 
care from Marshall Regional Medical Center in Marshall, Texas, in 
the amount of $1,329.36; unauthorized medical care from Medical 
Imaging Consultants, of Longview, Texas, in the amount of 
$137.00; and unauthorized medical care from James Nichols, M.D., 
of Marshall, Texas, in the amount of $420.00.

2.  The above stated services provided to the Veteran on July 1, 
2005, were not rendered in response to a medical emergency of 
such nature that delay would have been hazardous to the Veteran's 
life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
in the amount of $1,329.36 rendered by Marshall Regional Medical 
Center on July 1, 2005; for unauthorized medical expenses in the 
amount of $137.00 rendered by Medical Imaging Consultants on July 
1, 2005; and for unauthorized medical expenses in the amount of 
$420.00 rendered by James Nichols, M.D., on July 1, 2005, have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. The five elements are: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

The RO provided the Veteran post-adjudication VCAA notice by 
letter and by the statement of the case, both of which were dated 
in March 2006.  The Veteran was informed of the criteria for 
payment or reimbursement of unauthorized medical expenses, and 
was notified that he could submit or authorize VA to obtain 
evidence germane to his claim, such as medical records.  

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the claim).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing defect does not 
mean that the Board must delay adjudication of the appeal so that 
corrective notice can be provided; rather, such delay for 
corrective notice is required only if the defect has been 
prejudicial to the appellant.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  To have been prejudicial, the defect in the notice 
must be shown to have affected the essential fairness of the 
adjudication.

Although the March 2006 VCAA notice was issued after the 
adjudication, the evidence indicates that the Veteran was 
apprised by VA of the criteria for payment or reimbursement of 
unauthorized medical expenses before the October 2005 decisions; 
namely, at the time of his application for reimbursement.  VA 
claim forms, which are in the claims file, describe in detail the 
applicable regulatory citations and substantive provisions for 
payment or reimbursement of unauthorized medical expenses, and 
the Board finds that a reasonable person would have gained an 
understanding of what was needed to substantiate a claim for 
reimbursement during the initial application process.  Indeed, a 
notice of disagreement dated in October 2005, the Veteran argued 
that he had had a medical emergency on July 1, 2005 and that that 
VA facilities were unavailable at the time of the event; and he 
requested that medical records be reviewed.  This writing, which 
was submitted by the Veteran immediately after the denial of his 
claims (and months before the March 2006 notice and statement of 
the case), evidences the Veteran's understanding at the outside 
of entire process of the information and evidence necessary to 
substantiate his claims for reimbursement.  The Board further 
notes that the Veteran was represented by a renown veterans 
service organization when his claim for reimbursement was made 
and throughout the appeal period, and at no time has alleged any 
notice deficiency or harm therefrom.  The Board therefore 
concludes that the timing defect did not affect the essential 
fairness of the adjudication.  As the timing defect did not 
affect the essential fairness of the adjudication, the defect was 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2006) 
(the key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the July 1, 2005, 
medical records (including itemized statements for payment), and 
the Veteran has provided oral and written argument, including 
during a Board hearing.  

As there are no additional records to obtain, the Board concludes 
that no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

On July 1, 2005, the Veteran sought medical treatment, without 
prior VA approval, from Marshall Regional Medical Center in 
Marshall, Texas; a private hospital.  Emergency department 
records document the Veteran as presenting for treatment because 
of left lower extremity (knee) pain of several weeks duration.  

In October 2005, and again in March 2006, the Veteran wrote that 
he "thought [he] was having a blood clot which could have caused 
a heart attack or stroke."  

During his December 2009 Board hearing he testified that he went 
to the hospital because he was having chest pain.  He seeks 
reimbursement for the following itemized charges:

Marshall Regional Medical Center

Phenergan 25 mg/ml inj	$     48.82
Demerol 50 mg/ml inj	       45.75
Toradol 30 mg/ml inj	     101.04
Injection, Subq / IM	       45.00
ER Treatment Level 2	     270.00
Lt Knee 3 vw	     268.75
Venous Dop Lwr Ext (Lt)	     550.00

TOTAL CHARGES	$1,329.36


Medical Imaging Consultants

Procedure Code 93971	$     95.00
Procedure Code 73562	       42.00

TOTAL CHARGES	$   137.00


Emergency Physicians / James Nichols, M.D.

Procedure Code 99285	$   420.00

TOTAL CHARGES	$   420.00

Review of the record reveals that the Veteran is service-
connected for two disabilities; namely, a right foot disability 
and left ear hearing loss.  

Applicable Law

Payment or reimbursement for emergency services may be made only 
if all of the following conditions are met:  (a) the emergency 
services were provided in a hospital emergency department or a 
similar facility held out as providing emergency care to the 
public; (b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part); 
(c) a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); (d) 
the claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the Veteran was enrolled in 
the VA health care system and had received medical services 
within the 24-month period preceding the furnishing of such 
emergency treatment; (f) the Veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
Veteran has no coverage under a health-plan contract for payment 
or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals of the denial of payment); (h) if 
the condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the Veteran or provider against a third party for 
payment of such treatment; and the Veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in part, 
the Veteran's liability to the provider; and (i) the Veteran is 
not eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive emergency 
treatment for a service-connected disability).  38 C.F.R. § 
17.1002.

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the Veteran can be transferred safely to a VA or 
other Federal facility.  38 U.S.C.A. § 1725(f)(1).  It is 
emphasized that this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 
1002(b); see also Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(defining a medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate action).

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or 
payment of services not previously authorized will be made when 
such treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130. 

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Preliminarily, the Board notes that the Veteran is service-
connected for two disabilities; namely, a right foot disability 
and left ear hearing loss.  However, as he did not complain of or 
receive treatment for either of these disabilities on July 1, 
2005, the provisions of 38 U.S.C.A. § 1728, which pertain to 
service-connected Veterans, do not apply in this case.  See 38 
C.F.R. § 1002(i).

As regards the merits of the Veteran's claim, contrary to the 
Veteran's testimony, emergency department records document the 
Veteran as presenting for treatment secondary to left knee pain 
of some three to four weeks duration.  In fact, there is no 
mention in any medical record of chest pain or respiratory 
distress, or that the Veteran was unconscious or similarly 
incapacitated.  Indeed, emergency providers categorized the 
case as "non-urgent," and described the Veteran as alert and in 
no acute distress.  MRI and x-rays of the left knee were 
negative; and after administration of pain medication the Veteran 
was discharged, ambulatory, to home.  The Board finds the July 1, 
2005, hospital, physician, and diagnostic records to be highly 
probative evidence against the Veteran's claim. See Owens v. 
Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical and 
lay evidence).  

As there is no mention whatsoever in the July 1, 2005, records of 
chest pain, or indeed any sort of heart disorder, the Board finds 
the Veteran's 2009 testimony that he thought he went to the 
emergency room because he was having chest pain to be entirely 
discredited.  The Board consequently finds the lay evidence to be 
of no probative value.  Id.

Based on the evidence the Board finds that there was not, at the 
time of the Veteran's presentation to Marshall Regional Medical 
Center on July 1, 2005, an emergency situation of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  38 U.S.C.A. § 1725(f)(1).  The 
second requirement for medical reimbursement is consequently not 
met.  38 C.F.R. § 1002(b).  Accordingly, and without regard as to 
whether a VA facility was feasibly available at the time of the 
events on July 1, 2005, the Veteran's request for reimbursement 
must be denied.  See 38 C.F.R. § 17.1002; see also Hayes, 6 Vet. 
App. 66, 68 (holding that all of the statutory requirements for 
reimbursement must be met before payment may be authorized).  

A grant based on reasonable doubt in favor of the Veteran as the 
Veteran did not complain of or seek treatment for chest pain on 
July 1, 2005; and as the Veteran's case was determined by 
admitting staff to be non-urgent.  38 C.F.R. § 3.102.




(CONTINUED ON NEXT PAGE)



ORDER

Reimbursement for unauthorized medical expenses in the amount of 
$1,329.36 rendered by Marshall Regional Medical Center on July 1, 
2005; for unauthorized medical expenses in the amount of $137.00 
rendered by Medical Imaging Consultants on July 1, 2005; and for 
unauthorized medical expenses in the amount of $420.00 rendered 
by James Nichols, M.D., on July 1, 2005, is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


